DETAILED ACTION
Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 14 depends from claim 13 and also states “as defined in one of claims 5 to 10”. Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 11, 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, claim 1 and all dependent claims are indefinite.
Claims 1, 13 recites the limitation "the residue".  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1 and 13 and all dependent claims are indefinite.
Claims 2, 4 recites the limitation "the silylated polymer".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that consistent language be used such as “the at least one silylated polymer”.
Claims 7-10, 14 recites the limitation "the metal alkoxide".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that consistent language be used such as “the at least one metal alkoxide”.
Claims 8-9, 14 recites the limitation "the oxime (D2)".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that consistent language be used such as “the at least one oxime (D2)”.
Allowable Subject Matter
Claims 1-13, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites an adhesive composition comprising a silylated polymer (A), a catalytic composition (B) comprising a tertiary amine (C) with a pKa of greater than 11 and an organometallic compound (D) obtained by reacting at least one metal alkoxide (D1) with at least one oxime (D2).
Claims 2-12, 15 depend from claim 1 and contain the same limitations.
Claim 13 recites a catalytic composition (B) comprising a tertiary amine (C) with a pKa of greater than 11 and an organometallic compound (D) obtained by reacting at least one metal alkoxide (D1) with at least one oxime (D2). Claims 14 depends from claim 13 and therefore contains the same limitations.
Relevant prior art includes Chu (US 4,956,435), Singh, J. Chem. Soc. (A) 1971, pg. 2440-2444 (Singh 1), Singh, Indian Journal of Chemistry, Vol. 12, May 1974, pg. 512-516 (Singh 2), Chaudhary, Polyhedron 30 (2011) pg. 821-831, and LaFerte (US 8,691,909).
Chu teaches silicone polymers having alkoxysilyl end groups (col. 3, ln. 55) which are cured in the presence of titanium catalyst (C) which includes titanium alkoxides such as tetraisopropyltitanate (col. 4, ln. 40-58) and an oxime with preferred embodiments such as methylethylketoxime (col. 5, ln. 24-60). Chu fails to teach a tertiary amine having a pKa greater than 11. Chu fails to teach that the metal alkoxides react with the oxime.
Singh 1 teaches the reaction of titanium alkoxides with oximes in the presence of triethylamine (abstract, pg. 2441). Triethylamine does not have a pKa greater than 11. Singh 1 fails to teach a tertiary amine having a pKa greater than 11 and therefore falls outside the scope of the claims.
Singh 2 teaches the reaction of titanium alkoxides with oximes such as cyclopentanone oxime. Singh 2 fails to teach a tertiary amine having a pKa greater than 11 and therefore falls outside the scope of the claims.
Chaudhary teaches reacting tetraisopropyl titanate with oximes to form a titanium oximao complex (abstract). Chaudhary fails to teach the presence of an amine, much less one with a pKa greater than 11.
LaFerte teaches alkoxysilane end group containing polymers used as adhesives (abstract) which are cured with a catalyst such as titanium and/or DBU (an amine with a pKa greater than 11). LaFerte falls outside the scope of the instant claims because LaFerte does not teach the titanium compound is a reaction product with an oxime.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764